      Case 4:20-cv-00148-RH-MAF Document 25 Filed 06/16/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

HANOVER INSURANCE COMPANY,
      Plaintiff,
v.                                             Case No. 4:20-cv-148-AW-MAF
FLORIDA COALITION AGAINST
DOMESTIC VIOLENCE, INC., et al.,
     Defendants.
_______________________________/
                     ORDER OF DISQUALIFICATION

      I disqualify myself from further participation in this case. The clerk will

reassign the case.

      SO ORDERED on June 16, 2020.

                                     s/ Allen Winsor
                                     United States District Judge
